                                                                         CLERK'
                                                                              : OFtK E U.S.DIST.COURT
                                                                                 ATABINGDON, VA
                                                                                     FILED
                                                                                1AN 2i 2215
                  IN THE UNITED STATESDISTRICT COUJW                           JU   O     LEY CLERK
                 FOR TH E W ESTEM DISTRICT O F VIR GINTA                   BY:
                         B IG STO N E G A P D IV ISIO N                             Dâ


M ELINPA SCOTT,
                    Plaintiff,                             casexo.2:19cv.8
                                                                  O PIN IO N

JO SH U A M O O N ,ET A L .,                               B y: Jam es P.Jones
                                                           United StatesDistrictJudge

                    D efendants.

      Pro se litigant M elinda Scptt has subm itted an application to file a civil

action w ithoutprepaying fees or costs. ln her proposed action based on diversity
                         .




J'urisdiction,Scottbrings claims ofinvasion ofprtvacy and defamation against
Joshua M oon,who operates an internet forum , and Brian Zaiger,who                  OW CIS a

<:w iki.,,1 W hile 1 w
                     ' illpermitthe filing ofthe action withoutprepaym ent of fees

and costs,I willdismiss itpursuant to 28 U.S.C. j 1915(e)(2)(B)(ii) because
Scott's allegations failto state a claim on which relief m ay be granted,for the

reasonsdiscussed below 2     .




      1A   W   ikiis aw ebsitethatusers can collaboratively m odify.

       2 This is Scott's second complaint arising from statem ents and im ages on these
w ebsites. 1 dism issed the tirst for failure to state a claim upon w hich relief m ay be
granted.Scottv.Carlson,CaseNo.2:18CV00047,2018W L 6537145,at#1(W .D.Va.
Dec.12,2018),Appealdocketed,No.19-1011(4thCir;Jan.3,2019).
                                         1.

      Scott's Com plaintallegesthe follow ing facts:

      JoshuaM oon ownsLolcow,LLC (($Lo1cow''),acom oration thatnmsKiwi
Farm s,an internet forum . Scottasserts thatbetw een M arch 2017 and D ecem ber

2018,Lolcow and M oon published on KiwiFarm s articlesand a video containing

hernam e and photos ofher. N eitherM oon nor Lolcow asked forperm ission to use

her nam e orphoto,and M oon refused Scott's rèquestthat he rem ove them from

K iw iFarm s. Scottalso alleges that on M arch 14,2017,M oon published on K iw i

Fanus an article containing private facts about her upcom ing m arriage, her

spouse's prior legal problem s and incarceration,and a protective order she had

obtained against a N ew Y ork resident. She also alleges that M oon operates on

K iw i Farm s under the user nam e ççN u11,'' and using this nam e, he published

statem ents that Scott is Ssthe dum best person, possibly ever,'' dtreally fucking

stupid ''a ççm orony''a Sislutwhore,''that she w rites like she uses tçcrayola m agic

marker,''and she hasllhaldjlikea dozen husbandsby age 30.'' Compl.! c (xiii).
Scott asserts that M oon uses the articles about her on Kiw i Farm s to attract

subscribers and followers to the forunA, and he earns m oney from the forum 's

operations.

      Brian Zaiger ow ns Encyclopedia D ram atica, a w ebsite that its users can

collaboratively m odify. Scottalleges that on July 13,2017,Zaiger published on

                                        -   2-
Encyclopedia Dram atica an article containing hernam e and photo. Zaigerdid not

have Scott's perm ission to use hernam e and photo,and w hen she requested thathe

rem ove them from Encyclopedia Dram atica,he denied being affiliated w ith the

website. Scott asserts that Zaiger used her nam e and photo for personal gain

because EncyclopediaDram aticam akesm oney from advertising and donations. ln

the sam e article,Zaiger also published false statem ents that Scotthad comm itted

sexual ads with a form er landlord;Performed sexual acts Sdfor renti''has ççfour

baby daddiesi'' is 1ça former prostitute,'' and (ia horney jewess'' ççwith loose
moralsy''and Ssincestuous'' Compl.!g (xixl--txx).
        Scott states that both M oon and Zaiger's publications have caused her

substantial em otional distress. She also alleges that they have harm ed her

reputation,and in supportshe states thatother users on Kiw iFarm s have echoed

the statem entsM oon allegedly published. Scottalso statesthatherneighborshave

criticized her because of the inform ation on Kiwi Farm s and Encyclopedia

Dramatica,callinghera (tl-lebrew pagan''andherspouseadtpedophile.'' Compl.!
()(lllclciil--tlllllciii).
        Scott's C om plaint asserts claim s of appropriation of nam e and likeness,

publication ofprivate facts,and defam ation againstM oon. Italso asserts claim s of

appropriation of nam e 4nd likenejs, false light publication,publication of private




                                        -   3-
facts, and defamation against Zaiger. Scott seeks an injunction ordering the
rem ovalofthe contentdescribed above and m onetary dam ages.

                                       l1.

      Federal pleading standards require that a com plaint contain a iishort and

Plain statementoftheclaim showingthatthepleaberisentitledtorelief.''Fed.R.
Civ.P.8(a)(2). ln evaluating a complaint,the courtacceptsastrue a11well-pled
facts and construes those facts in the lightm ostfavorable to the plaintiff. Nem et

Chevrolet,Ltd.v.Consumeraffairs.com,Inc.,591 F.3d 250,255 (4th Cir.2009).
However,Gtltjhreadbarerecitalsofthe elementsofa cause ofaction,supportedby
m ere concluyory statem ents,do notsuffce.''Ashcroftv.Iqbal,556 U.S.662,678
                                                    .




(2009). A documentfled pro se isto be liberally constm ed,Estelle v.Gamble,
429 U.S.97,106 (1976),butthe ççcourtisnotrequired to recognize tobscure or
extravagantclaim s defying them ostconcerted effortsto unp velthem ,'''Weller v.

Dep 'tofsoc.Servs.,901F.2d387,391(4th Cir.1990)(quotingBeaudettv.City of
Hampton,775F.2d 1274,1277 (4ih Cir.1985)).
      Scott's allegations againstboth M oon and Zaiger require consideration of

thefederalCommunicationsDecency Act((dCDA'').TheCDA barsactionsdçunder
any Stateorlocallaw thatisinconsistentwiththetermsofj230,''which prohibits




                                       -   4-
holding providersofinteractive com puterservices3responsible asthepublishersor

speakers of any inform ation thatw as created or developed by other inform ation

content providers.4     NemetChevrolet,Ltd,591 F.3d at254 (internalquotation
marks and citation omitted). Thus,the CDA establishes &da general rule that
providers of interactive com puter services are liable only for speech that is

properly attributable to them .'' 11       They m ay not be held liable for m erely

enabling inform ation created ordeveloped by othersto beposted online.fJ.
                                          h
      B oth K iw i Farm s, an intem et forum , and Encyclopedia D ram atica,a w iki,

are interactive com puter services. M oon and Zaiger,astheirow ners,are providers

of interactive computer services. See Klayman v.Zuckerberg,753 F.3d 1354,

1357-58 (D.C. Cir..2014) (tinding that M ark Zuckerberg, as the founder of
Facebook,lnc.,isaproviderofan interactivecomputerservice). Thus,M oon and
Zaiger can only be held liable for the speech on K iw i Farm s and Encyclopedia

D ram atica thatisproperly attributable to them .

      Alm osta11ofScott's allegations againstM oon and Zaiger failto state facts

suffcient to attribute the content at issue to them . A lthough Scott asserts that


      3 An interactive computer service is çdany inform ation service, system ,or access
software provider that provides or enables com puter access by m ultiple users to a
computerserver.''47 U.S.C.j230(9(2).
      4 A n inform ation contentprovider is çsany person or entity that is responsible, in
whole or in part, for the creation or developm ent of information provided through the
Intemetorany otherinteractivecomputerservice.''47U.S.C.j230(9(3).

                                           -   5-
M oon and Zaiger published the statem ents,this m erely recites an elem entof the

cause of action w ithout further factual support. See Nemet Chevrolet,Ltd,591

F.3d at258 (finding allegationsthatthe interactive computer service Sdrevisledl''
and (çredraftgedj''contentthreadbare and conclusory and insufficientto attribute

the contentto it). Exceptfor her allegation ofdefamation againstM oon,Scott
does notprovide any evidence m aking itplausible thatM oon and Zaiger created

the content at issue them selves, and thus they cannot'be held liable for it.

Accordingly,1 find thatScott's allegations of appropriation ofnam e and likeness

and publication of private facts against M oon, and appropriation of nalhe and

likeness; false light publication, publication of private facts, and defam ation

againstZaiger,failto state claim supon which reliefm ay begranted.

      H ow ever,I find that Scott's assertion that M oon published on K iw iFarm s

allegedly defam atory statem ents contains additional factual support suffcient to

attribute the content atissue to him at this stage. Scottalleges thatM oon posts

contenton K iw iFarm sunderthe usernam e $çNu11,''and M oon has confrm ed that

his usernam e is $GN u11.'' She alleges thatN ull posted thç allegedly defam atory

statem ents on K iw i Farm s. 1 find that these allegations m ake it plausible that

M oon created these statem ents him self,and thus M oon m ay be held liable for

them . A ccordingly,Iturn to w hether Scott's C om plaint states a claim w ith respect

to M oon's allegedly defam atory statem ents.

                                         -   6-
        To be actionable as defam ation,a statem entm ustbe one offactratherthan

opinion. From v.Tallahqssee Democrat,Inc.,400 So.2d 52,56 (F1a.Dist.Ct.
A pp.
        1981).5 Likew ise,statem ents of rhetoricalhyperbole are not actionable as
defam ation. Fortson v. Colangelo, 434 F. Supp. 2d 1369, 1378-79 (S.
                                                                   D.Fla.
2006). Loose,sgurative,orhyperbolic language isrhetoricalhyperbole. 1d.at
1378. dsA lthough rhetorically hyperbolic statem entsm ay atfirstblush appearto be

factual,they cannot reasonably be intep reted as stating actual facts about their

target.'' 1d. at 1378-79 (internal quotation marks and citation omitted).
D eterm ining whether a statem ent is one of fact or of opinion or rhetorical

hyperbole is a question of1aw and thusismade by the courtratherthan ajury.
From ,400 So.2d at56.

        M oon's allegedly defam atory statem ents - that Scott is ççthe dum best

Person,possibly ever,''dsreally fucking stupid,''a Sçm oron,''a Ssslutwhore,''thatshe

writes like she uses lscrayola magic marker,''and she has Sçhaldj like a dozen
husbands by age 30''- are rhetorical hyperbole rather than assertions of fact.

Compl.! c (xiii). A 11 of these statem ents are loose,hyperbolic,and based in
                                                l

        5 In this diversity action, Virginia's choice-of-law rules govern. See Klaxon Co.
v.StentorElec.Mfg.Co.,313U.S.487,496(1941).Intortactions,Virginiaappliesthe
1aw oftheplaceofthewrong,M cM illan v.M cM illan,253 S.E.2d 662,663 (Va.1979),
which isthe place ofpublication in defam ation actions,see Wiestv.E-Fense,Inc.,356 F.
Supp.2d 604,608 (E.D.Va.2005) (applying Virginia law after determining thatthe
statementsatissue werepublished on a website controlled from a location in Virginia).
H ere, Scott alleges that M oon published the statem ents at issue on a w ebsite that he
controlsfrom Florida. A ccordingly,Florida 1aw appliesto Scott'sclaim s againstM oon.
                                           -   7-
opinion. Thus,though they m ay be insulting and offensive,they are notactionable

asdefam ation. Accordingly,Scott'sallegation ofdefam ation againstM oon failsto

statea claim upon which reliefm ay be granted.

                                         111.

      For the foregoing reasons, 1 w ill allow the fling of the action w ithout

prepaym entof feesand costs,but1willdism issthe Com plaint. A separate Order

w illbe entered forthw ith 6
                         .




                                                  D A TED : January 24,2019


                                                  Unite StatesD is ctJudge




      6 In addition, there is a question in this case asto w hether the courthaspersonal
jurisdiction over the out-of-state defendants. See Young v.New Haven Advocate,315
F.3d 256, 263 (4th Cir.2002) (requiring for personaljurisdiction over out-of-state
intemetpublishertheshowing ofan intenttotargetandfocuson in-statereaders).
                                         -   8-
